Citation Nr: 0209388	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined that new and 
material evidence had not been presented to reopen the 
veteran's claims seeking entitlement to service connection 
for post-traumatic stress disorder (PTSD), a back disorder 
and a shoulder disorder.  In December 2000, the veteran 
requested that his claims file be transferred to the control 
of the St. Petersburg, Florida, RO.  In January and June of 
2001, the Board remanded the claims for additional 
development.

In his substantive appeal, the veteran requested a hearing.  
However, in a letter, received in May 20001, the veteran 
stated that he wished to withdraw his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2002).  Accordingly, the Board 
will proceed without further delay.

As explained infra, the Board has reopened the veteran's 
claim for PTSD.  Prior to adjudicating this issue, the Board 
is undertaking additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  In July 1992, the RO denied the veteran's claims of 
entitlement to service connection for PTSD, a back condition, 
and a shoulder condition.

2.  With regard to the claims for a back condition, and a 
shoulder condition, the evidence received since the RO's July 
1992 decision, which was not previously of record, and which 
is not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  With regard to the claim for PTSD, the evidence received 
since the RO's July 1992 decision, which was not previously 
of record, and which is not cumulative of other evidence of 
record, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The RO's July 1992 decision, which denied claims of 
entitlement to service connection for PTSD, a back condition, 
and a shoulder condition, became final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2002).

2.   With regard to the claims for a back condition and a 
shoulder condition, new and material evidence has not been 
received since the RO's July 1992 decision, and the claims 
are not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2002).  

3.  With regard to the claim for PTSD, new and material 
evidence has been received since the RO's July 1992 decision 
denying the veteran's claim for service connection for PTSD; 
the claim for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA at the time of the decision on appeal, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the April 1999 rating decision, and the 
statements of the case (SOC's), that new and material 
evidence had not been submitted to reopen his claims for 
PTSD, and back and shoulder conditions.  Those are the key 
issues in this case, and the SOC's informed the appellant 
that evidence of diagnosis and service incurrence was needed 
to substantiate his claims.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Based on the foregoing, the Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate his claims 
and that VA has complied with its notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this case, there is no 
allegation of missing treatment records.  The RO has also 
requested and obtained service medical records from the 
National Personnel Records Center.  Both VA and non-VA 
treatment records have been obtained.  Given the foregoing, 
there is more than sufficient evidence of record to decide 
his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  New and Material

With regard to the claim for PTSD, in October 1985, the RO 
denied a claim of entitlement to service connection for PTSD.  
There was no appeal, and that decision became final.  See 
38 U.S.C.A. § 7105(c).  The RO denied subsequently submitted 
claims for PTSD in June 1987, December 1989, August 1990 and 
July 1992.  In each case, there was no appeal, and that 
decision became final.  Id.  

With regard to the claim for a back disorder, in December 
1970, the RO denied a claim of entitlement to service 
connection for a back injury.  There was no appeal, and that 
decision became final.  See 38 U.S.C.A. § 7105(c).  The RO 
denied subsequently submitted claims for a back disorder in 
September 1983, August 1990, and January and July of 1992.  
In each case, there was no appeal, and that decision became 
final.  Id.  

With regard to the claim for a shoulder disorder, in 
September 1983, the RO denied a claim of entitlement to 
service connection for a shoulder condition.  There was no 
appeal, and that decision became final.  See 38 U.S.C.A. 
§ 7105(c).  The RO denied subsequently submitted claims for a 
shoulder disorder in August 1990, and January and July of 
1992.  In each case, there was no appeal, and that decision 
became final.  Id.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In March 1998, the veteran filed to reopen his claims for 
back and shoulder conditions.  In October 1998, the veteran 
filed to reopen his claim for PTSD.  In April 1999, the RO 
denied the claims.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of each of these claims was 
dated in July 1992.  Therefore, for each claim, the Board 
must determine if new and material evidence has been 
submitted since the RO's July 1992 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The evidence of record at the time of the RO's July 1992 
decision included the veteran's DD 214, which showed that his 
only award was the National Defense Service Medal, that his 
military occupation specialty was machine gunner, and that he 
had three months and 28 days of foreign and/or sea service.  
Neither service records nor service medical records showed 
participation in combat or service in Vietnam.  Service 
medical records showed that he was discharged as unsuitable 
for service after he was determined to have a personality 
disorder, described as "emotional immaturity" and an 
"emotional instability reaction, moderate."  With regard to 
the claims for back and shoulder conditions, the veteran's 
service medical records showed treatment for low back pain in 
January 1967.  X-rays were within normal limits.  The 
veteran's separation examination report showed that his 
psychiatric condition, upper extremities, spine and other 
musculoskeletal systems were all clinically evaluated as 
normal.  

Post-service medical records, dated between 1970 and 1990, 
included VA examination and hospital reports, Social Security 
Administration (SSA) records, and a non-VA examination 
report.  These medical records contained Axis I diagnoses of 
mixed substance abuse in remission, adjustment disorder, and 
amphetamine abuse, and an Axis II diagnosis of mixed 
personality disorder with anti-social and paranoid traits.  
With regard to the back and shoulders, these records showed 
diagnoses of residuals habitual dislocation of the left 
shoulder, status post surgical repair, symptomatic, and 
chronic lumbosacral strain.

At the time of the RO's July 1992 decision, there was no 
diagnosis of PTSD, or a right shoulder condition, nor was 
there competent evidence of a nexus between any of the 
claimed conditions and the veteran's service, and the RO 
denied the claims.  Evidence received since the RO's July 
1992 decision includes VA and non-VA outpatient treatment, 
hospital and examination reports, lay statements, and service 

records.  With regard to the claim for PTSD, the VA 
outpatient treatment reports contain diagnoses of PTSD.  With 
regard to the claim for a shoulder condition, an August 1995 
VA X-ray report shows a normal right shoulder, and advanced 
degenerative osteoarthritis of the left glenohumeral joint.  
The evidence also contains notations of status post left 
shoulder surgery with secondary instability, and chronic 
shoulder pain.  With regard to the claim for a back 
condition, a December 1993 VA magnetic resonance imaging 
report shows disc degeneration at L5-S1.  Other evidence 
includes notations of chronic low back pain.

Generally, for a successful claim, at a minimum a claimant 
must present: (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.   See  38 C.F.R. § 3.304(f).  

With regard to the claim for PTSD, the previously discussed 
diagnoses of PTSD were not of record at the time of the RO's 
July 1992 decision, are not cumulative, and are "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that these diagnoses of PTSD are material evidence.  
Given the foregoing, this evidence pertains to the 
evidentiary defect which was the basis for the RO's July 1992 
decision.  The Board therefore finds that the submitted 
evidence bears directly and substantially upon the issue at 
hand, that this evidence is probative of the issue at hand, 
and is material.  See e.g., Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The claim is therefore reopened.  


The submitted evidence does not include competent evidence of 
a nexus between either a back or a shoulder condition and the 
veteran's service.  This evidence shows that, despite the 
fact that his service medical records contain no mention of a 
shoulder injury or shoulder surgery, the veteran has asserted 
to examiners that he underwent left shoulder surgery during 
service.  See e.g., April 1989 VA examination report, 
Allegheny Valley Hospital record, dated in December 1999.  In 
this regard, a July 1998 VA hospital report contains a 
notation of "chronic back and shoulder pain from injuries 
apparently resulting from some military exercises."  
However, a review of this report shows that the veteran was 
admitted for psychiatric symptoms.  When read in context, 
this notation is clearly based solely on the veteran's 
verbally-reported history, and it is not shown to have been 
based on a review of the veteran's C-file or any other 
reliable medical history.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  It is therefore insufficient to reopen the claim.  
See Moray v. Brown, 5 Vet. App. 211, 213-14 (1993).

The veteran argues that he has back and shoulder disorders as 
a result of his service.  The veteran's statements are not 
material evidence since, as a layman, he has no competence to 
give a medical opinion on the etiology of his condition, or 
more precisely, a medical opinion on the question of whether 
there is a medical nexus between any current back or shoulder 
disabilities and any remote event of service.  See Epps v. 
Gober, 126 F.3d. 1464 (1997) (laypersons are not competent to 
give a medical opinion as to diagnosis or causation).  His 
statements on such matters do not constitute material 
evidence to reopen his claims.  Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999) (lay statements on medical issues are 
insufficient to constitute new and material evidence); Savage 
v. Gober, 10 Vet. App. 488 (1997) (same).   Accordingly, the 
new and material evidence has not been received to reopen the 
claims for service connection for back and shoulder 
conditions, and the claims are not reopened.  



ORDER

New and material evidence not having been submitted, the 
claims of entitlement to service connection for a back 
condition, and a shoulder condition, are not reopened.

Having submitted new and material evidence, the claim of 
entitlement to service connection for PTSD is reopened.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

